Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-23114-BLOOM/Louis

  HARVEY C. BROOKS, III,

         Plaintiff,
  v.

  UNITED STATES DEPARTMENT OF
  VETERANS AFFAIRS,

        Defendant.
  ________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss, ECF No. [20]

  (“Motion”). Plaintiff filed a response in opposition, ECF No. [31] (“Response”), to which

  Defendant filed a reply, ECF No. [32] (“Reply”). The Court has considered the Motion, the

  Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised. For

  the reasons set forth below, the Motion is granted.

         I.      BACKGROUND

         According to the Complaint, ECF No. [1] (the “Complaint”), Plaintiff has been employed

  by the Department of Veterans Affairs as an IT Specialist, GS-11 since 2007. Id. at ¶ 11. He is

  African American, and has been diagnosed with anxiety, adjustment disorder, and PTSD. Id. at

  ¶¶ 12-15. He alleges that his impairments interfere with his major life activities, and he has filed

  EEO complaints in 2009, 2010, 2013, 2014, 2016, 2018, and 2019. Id. at ¶¶ 17-22. Plaintiff’s first

  level supervisor, Mr. Sargent, became aware of Plaintiff’s prior EEO complaints in 2013, and

  Plaintiff’s second level supervisor, Mr. Brooks, was named as the responsible management official

  in Plaintiff’s 2016 EEO complaint. Id. at ¶¶ 6-7, 18-19.
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 2 of 10

                                                               Case No. 20-cv-23114-BLOOM/Louis


         Plaintiff asserts that based on his race, disabilities, and his prior EEO activities, he was

  discriminated and retaliated against on six occasions: (1) beginning on October 25, 2017, Mr.

  Sargent denied Plaintiff’s request for full-time telework; (2) on August 2, 2018, Mr. Brooks issued

  Plaintiff a Letter of Reprimand for disrupting the work environment and for improper use of

  government equipment; (3) on November 5, 2018, Mr. Sargent and Mr. Brooks denied Plaintiff’s

  request to attend a virtual Security Plus training; (4) on March 27, 2019, Mr. Brooks “verbally

  counseled;” (5) on April 23, 2019, Plaintiff was not selected for an IT Specialist GS-12 position;

  and (6) Plaintiff’s April 29, 2019 request for FMLA leave was delayed but later approved in the

  last week of May 2019. Id. at ¶¶ 23-28. Plaintiff contends that other similarly situated individuals

  were “treated more favorably.” Id. at ¶¶ 28-34. His lawsuit is brought pursuant to the Civil Rights

  Act of 1964, 42 U.S.C. § 2000d et seq.; the Family Medical Leave Act, 29 U.S.C. § 207 et seq.;

  and the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. Id. at 1; ¶ 1. He seeks relief including

  immediate reinstatement to the GS-12 IT Specialist position with full-time telework, lost wages,

  and compensation for mental harm and pain and suffering. Id. at ¶ 41.

         Defendant now moves to dismiss the Complaint, arguing that Plaintiff has combined 36

  potential claims into a single count and, separately, the Court lacks jurisdiction over his claims

  under the FMLA. ECF No. [20]. Regarding the latter, Defendant maintains that the United States

  has not waived sovereign immunity for lawsuits brought under Title II of the Family Medical

  Leave Act, thus divesting the Court of subject matter jurisdiction over those claims. Id. at 5-6.

  Plaintiff responds that his Complaint only alleges six claims and that he “defer[s]” to the Court

  whether it has jurisdiction over his FMLA claims. ECF No. [31].

         The Motion, accordingly, is ripe for consideration.




                                                   2
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 3 of 10

                                                                Case No. 20-cv-23114-BLOOM/Louis


         II.     LEGAL STANDARD

                 A.      Rule 12(b)(6)

         Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  Although a complaint “does not need detailed factual allegations,” it must provide “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

  do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929

  (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

  (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678, 129 S.Ct.

  1937 (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955 (alteration in original)). “Factual

  allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

  U.S. at 555, 127 S.Ct. 1955. These elements are required to survive a motion brought under Rule

  12(b)(6), which requests dismissal for “failure to state a claim upon which relief can be granted.”

         When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608

  F.Supp.2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions,

  and courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555, 127 S.Ct. 1955; see Iqbal, 556 U.S. at 678, 129 S.Ct.

  1937; Thaeter v. Palm Beach Cnty. Sheriff's Office, 449 F.3d 1342, 1352 (11th Cir. 2006).

  Moreover, “courts may infer from the factual allegations in the complaint ‘obvious alternative

                                                    3
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 4 of 10

                                                              Case No. 20-cv-23114-BLOOM/Louis


  explanations,’ which suggest lawful conduct rather than the unlawful conduct the plaintiff would

  ask the court to infer.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

  (quoting Iqbal, 556 U.S. at 682, 129 S.Ct. 1937).

         A court considering a Rule 12(b)(6) motion is generally limited to the facts contained in

  the complaint and the attached exhibits, including documents referred to in the complaint that are

  central to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir.

  2009); Maxcess, Inc. v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A]

  document outside the four corners of the complaint may still be considered if it is central to the

  plaintiff’s claims and is undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d

  1125, 1135 (11th Cir. 2002)). “[W]hen the exhibits contradict the general and conclusory

  allegations of the pleading, the exhibits govern.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206

  (11th Cir. 2007).

                 B.      Rule 12(b)(1)

         A Rule 12(b)(1) motion challenges the district court’s subject matter jurisdiction and takes

  one of two forms: a “facial attack” or a “factual attack.” “A ‘facial attack’ on the complaint

  ‘require[s] the court merely to look and see if [the] plaintiff has sufficiently alleged a basis of

  subject matter jurisdiction, and the allegations in his complaint are taken as true for the purposes

  of the motion.’” McElmurray v. Consol. Gov’t of Augusta–Richmond Cnty., 501 F.3d 1244, 1251

  (11th Cir. 2007) (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). “A ‘factual

  attack,’ on the other hand, challenges the existence of subject matter jurisdiction based on matters

  outside the pleadings.” Kuhlman v. United States, 822 F.Supp.2d 1255, 1256–57 (M.D. Fla. 2011)

  (citing Lawrence, 919 F.2d at at 1529); see Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys.,

  Inc., 524 F.3d 1229, 1233 (11th Cir. 2008) (“By contrast, a factual attack on a complaint challenges




                                                   4
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 5 of 10

                                                             Case No. 20-cv-23114-BLOOM/Louis


  the existence of subject matter jurisdiction using material extrinsic from the pleadings, such as

  affidavits or testimony.”).

         “In assessing the propriety of a motion for dismissal under Fed. R. Civ. P. 12(b)(1), a

  district court is not limited to an inquiry into undisputed facts; it may hear conflicting evidence

  and decide for itself the factual issues that determine jurisdiction.” Colonial Pipeline Co. v.

  Collins, 921 F.2d 1237, 1243 (11th Cir. 1991). As such, “[w]hen a defendant properly challenges

  subject matter jurisdiction under Rule 12(b)(1), the district court is free to independently weigh

  facts, and ‘may proceed as it never could under Rule 12(b)(6) or Fed. R. Civ. P. 56.’” Turcios v.

  Delicias Hispanas Corp., 275 F. App’x. 879, 880 (11th Cir. 2008) (citing Morrison v. Amway

  Corp., 323 F.3d 920, 925 (11th Cir. 2003)).

                 C.      Pro se Litigants

         “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

  and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

  (11th Cir. 1998). This leniency, however, does not confer on pro se litigants “a right to receive

  special advantages not bestowed on other litigants. [The pro se litigant] must, for example, abide

  by local rules governing the proper form of pleadings.” Procup v. Strickland, 760 F.2d 1107, 1115

  (11th Cir. 1985). Further, courts cannot serve as de facto counsel for a party and cannot rewrite a

  deficient pleading for the sake of sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310

  F. Supp. 2d 1256, 1264 (S.D. Fla. 2004). The Court cannot simply “fill in the blanks” to infer a

  claim, Brinson v. Colon, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s

  duty to search through a plaintiff’s filings to find or construct a pleading that satisfies Rule

  8,” Sanders v. United States, 2009 WL 1241636, at *3 (N.D. Ga. Jan. 22, 2009); see Bivens v.

  Roberts, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and

  arguments on plaintiffs’ behalf, but may only construe pleadings liberally given the linguistic

                                                  5
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 6 of 10

                                                              Case No. 20-cv-23114-BLOOM/Louis


  imprecision that untrained legal minds sometimes employ.” (citing Miller v. Donald, 541 F.3d

  1091, 1100 (11th Cir. 2008))). In determining whether a pro se litigant has stated a claim, “the

  court ought not penalize the litigant for linguistic imprecision in the more plausible allegations,”

  while keeping in mind that “wildly implausible allegations in the complaint should not be taken to

  be true.” Miller, 541 F.3d at 1100.

          III.    DISCUSSION

                  A       No jurisdiction over FMLA claims

          According to Defendant, the Court lacks jurisdiction to hear any claims arising under the

  Family Medical Leave Act. ECF No. [20] at 5-6. Plaintiff does not clearly oppose Defendant’s

  arguments, but rather defers this determination to the Court. ECF No. [31]. Upon review, the Court

  agrees with Defendant that it lacks subject matter jurisdiction over claims under the FMLA.

          The FMLA authorizes an eligible employee to take up to twelve weeks of unpaid leave

  annually for a “serious health condition that makes the employee unable to perform the functions

  of the position of such employee.” Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286,

  1293 (11th Cir.2006). An employer may not “interfere with, restrain, or deny the exercise of or the

  attempt to exercise” that right. Id.

          Employees are covered under either Title I or Title II of the FMLA. Cavicchi v. Sec’y of

  Treasury, No. 04–10451, 2004 WL 4917357, at *6 (11th Cir. Oct.15, 2004). “Title I of

  the FMLA affords various rights to employees and provides for private actions against employers

  for alleged violations of the FMLA. 29 U.S.C. § 2617. Federal employees are not covered by Title

  I of the FMLA but instead by Title II, which affords similar protections but different

  remedies. See 5 U.S.C. § 6381, et seq. Title I expressly provides for a private right of

  action; Title II does not contain such a provision.” Baldwin v. Shinseki, No. 1:12-CV-58-MP-GRJ,

  2012 WL 4466331, at *1 (N.D. Fla. May 9, 2012), report and recommendation adopted, No. 1:12-

                                                   6
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 7 of 10

                                                               Case No. 20-cv-23114-BLOOM/Louis


  CV-00058-MP-GRJ, 2012 WL 4466327 (N.D. Fla. Sept. 27, 2012). The United States Court of

  Appeals for the Eleventh Circuit, agreeing with the Ninth and Fourth Circuits, has explained that

          the absence of an express authorization [of a private right of action] precludes [a
          federal employee’s] FMLA claim for retaliation because the United States Supreme
          Court has held that the sovereign immunity of the United States may only be
          waived through an “unequivocal” expression of Congressional intent to do so.

  Cavicchi, 2004 WL 4917357, at *6 (citing Russell v. United States Dep’t of the Army, 191 F.3d

  1016,    1019    (9th    Cir.1999)    (“[T]he    absence    of    an   express     waiver    of   the

  government’s sovereign immunity in Title II of the FMLA bars private suits for violations of its

  provisions.”) ; see also Mann v. Haigh, 120 F.3d 34, 37 (4th Cir. 1997) (“No unequivocal waiver

  of immunity exists in Title II, and, consequently, the omission of a provision in Title II similar to

  that in Title I creating a private right of action is treated as an affirmative congressional decision

  that the employees covered by Title II of the FMLA should not have a right to judicial review of

  their FMLA claims through the FMLA.”)).

          Here, it is undisputed that Plaintiff is a federal employee and his purported FMLA claims

  are governed by Title II. Because there is no unequivocal waiver of sovereign immunity, the Court

  agrees with Defendant that the Court lacks subject matter jurisdiction over these claims. See, e.g.,

  Baldwin, 2012 WL 4466331, at *2 (“this Court lacks subject matter jurisdiction of

  Plaintiff’s FMLA claims because the United States has not . . . waived its sovereign immunity with

  respect to FMLA claims by federal employees.”); Robinson v. Shinseki, No. 8:13-CV-1268-T-

  33EAJ, 2013 WL 5720336, at *8 (M.D. Fla. Oct. 21, 2013) (dismissing Title II FMLA claim for

  lack of jurisdiction); Burkhart v. Chertoff, No. 206CV690FTM99DNF, 2009 WL 32888, at *2

  (M.D. Fla. Jan. 6, 2009) (dismissing FMLA claim “because the United States has not

  unequivocally waived sovereign immunity for a Title II claim”). Accordingly, the Motion is

  granted on this point.



                                                    7
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 8 of 10

                                                              Case No. 20-cv-23114-BLOOM/Louis


                 B.      Shotgun pleading

         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain a

  “short and plain statement of the claim” that shows that the pleader is entitled to relief. Fed. R.

  Civ. P. 8(a)(2). The failure to identify claims with sufficient clarity to enable the defendant to

  frame a responsive pleading constitutes a “shotgun pleading” that violates Rule 8(a)(2). Byrne v.

  Nezhat, 261 F.3d 1075, 1129–30 (11th Cir. 2001). The Eleventh Circuit Court of Appeals has

  identified four categories of shotgun pleadings, stating

         [t]hough the groupings cannot be too finely drawn, we have identified four rough
         types or categories of shotgun pleadings. The most common type—by a long
         shot—is a complaint containing multiple counts where each count adopts the
         allegations of all preceding counts, causing each successive count to carry all that
         came before and the last count to be a combination of the entire complaint. The
         next most common type, at least as far as our published opinions on the subject
         reflect, is a complaint that does not commit the mortal sin of re-alleging all
         preceding counts but is guilty of the venial sin of being replete with conclusory,
         vague, and immaterial facts not obviously connected to any particular cause of
         action. The third type of shotgun pleading is one that commits the sin of not
         separating into a different count each cause of action or claim for relief. Fourth, and
         finally, there is the relatively rare sin of asserting multiple claims against multiple
         defendants without specifying which of the defendants are responsible for which
         acts or omissions, or which of the defendants the claim is brought against. The
         unifying characteristic of all types of shotgun pleadings is that they fail to one
         degree or another, and in one way or another, to give the defendants adequate notice
         of the claims against them and the grounds upon which each claim rests.

  Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015).

         Shotgun pleadings fail to make the connection between “the substantive count and the

  factual predicates . . . [such that] courts cannot perform their gatekeeping function with regard to

  the averments of [the claim].” Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279–80

  (11th Cir. 2006). Courts in this district and the Eleventh Circuit have warned litigants that shotgun

  pleadings tend to “impede the orderly, efficient and economic disposition of disputes as well as

  the court’s overall ability to administer justice.” Degirmenci v. Sapphire-Fort Lauderdale, LLLP,

  693 F. Supp. 2d 1325, 1336 (S.D. Fla. 2010) (citing Byrne, 261 F.3d at 1128–31 (11th Cir.

                                                   8
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 9 of 10

                                                             Case No. 20-cv-23114-BLOOM/Louis


  2001)); see also Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,

  1296 n.10 (11th Cir. 2002) (expounding the various ways in which shotgun pleadings harm the

  courts and other litigants). “Generally, when ‘a more carefully drafted complaint’ might state a

  claim, the plaintiff must be given a chance to amend before dismissal.” Hollis v. W. Acad. Charter,

  Inc., 782 F. App’x 951, 955 (11th Cir. 2019) (quoting Bryant v. Dupree, 252 F.3d 1161, 1163

  (11th Cir. 2001)). “However, the district court need not provide such an opportunity where the

  plaintiff has repeatedly failed to cure deficiencies in his complaint through previous amendments

  or where amendment would be futile.” Id. (quoting Bryant, 252 F.3d at 1163).

         Here, removing his proposed claims under the FMLA, Plaintiff attempts to assert causes

  of action under the Civil Rights Act of 1964 and the Rehabilitation Act of 1973 based on two types

  of harms (retaliation and discrimination) and with regard to six discrete acts. These alleged

  violations are all contained within one count. According to Plaintiff, he brings six counts, not 36

  as proposed by Defendant. ECF No. [31]. Upon review, the Court finds that the instant Complaint

  operates as a shotgun pleading. At its core, the Complaint commingles multiple statutory

  violations, implicating different theories of liability, into a single count. Defendant, therefore,

  correctly points out that the individual grounds for liability for each specific incident remain

  unclear. For instance, the Complaint does not specify which alleged statute(s) applies to each

  discrete incident nor does it clearly plead the specific method of wrongdoing for each incident. As

  Defendant notes in the Reply, Plaintiff fails to clarify “whether he is alleging that his employer

  discriminated against him based on race or disability or both when it, for example, denied him

  telework opportunities, reprimanded him for improper use of a government computer, and failed

  to promote him.” ECF No. [32] at 2. Compounding this unclarity, while Plaintiff alleges that other

  similarly situated individuals were treated more favorably than him, he only uses race and prior

  EEO activity as his bases for comparison but not disability. See ECF No. [1] at ¶¶ 29-34. Further,

                                                  9
Case 1:20-cv-23114-BB Document 35 Entered on FLSD Docket 01/08/2021 Page 10 of 10

                                                               Case No. 20-cv-23114-BLOOM/Louis


  five of the six comparators involve only the GS-12 promotion, and the comparator mentioned for

  improper verbal counseling is the same race as Plaintiff. Thus, the Court agrees that it is uncertain

  as to what specific claims are at issue in this case and on the bases they rest.

         Consistent with this Order, Plaintiff must set forth discrete counts (each founded on a single

  statutory cause of action), alleging the manner of statutory violation (discrimination or retaliation)

  and the purported basis for the wrongdoing (for example, race, disability, and/or EEO activities)

  for each alleged violation.

         IV.     CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [20], is

  GRANTED. Plaintiff shall file an amended complaint by January 19, 2021.

         DONE AND ORDERED in Chambers at Miami, Florida, on January 7, 2021.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Harvey C. Brooks, III
  637 NW 99th Terrace
  Coral Springs, FL 33071
  321-243-6312
  Email: hcbrooks@att.net




                                                   10
